179 F.2d 240
Arthur Clark MOORE, Appellant,v.UNITED STATES of America, Appellee.
No. 11888.
United States Court of Appeals Sixth Circuit.
Dec. 2, 1949.

Appeal from the Eastern District of Michigan, Bay City; Frank Picard, Judge.
Appellant not represented.
Vincent Fordell, Detroit, Mich., Edward T. Kane, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case was heard upon the record, briefs of respective parties and oral argument of counsel for appellee, and the Court being sufficiently advised;


2
It is ordered that the judgment of the District Court be and is affirmed.  Ponzi v. Fessenden, 258 U.S. 254, 42 S. Ct. 309, 66 L. Ed. 607; United States ex rel. Lombardo v. McDonnell, 7 Cir., 153 F.2d 919, 920; United States ex rel. Pasela v. Fenno, 2 Cir., 167 F.2d 593, 595.